Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record fails to teach or suggest an apparatus for detecting electrostatic discharges (ESD) events comprising wherein said ESD detector is calibrated for at least one discharge energy threshold or range of discharge energies by adjusting the attenuator to suppress electromagnetic interference (EMI) outside the at least one discharge energy threshold or the range of discharge energies detected during the process window, in combination with all other limitations of claim 1.
Claims 2-5 and 7-10, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Regarding claim 11, the prior art of record fails to teach or suggest a method for detecting electrostatic discharges (ESD) events comprising adjusting a signal to noise ratio via a signal to noise filter of the ESD detector to suppress electromagnetic interference (EMI) outside the least one discharge energy threshold detected during the process window; and deactivating the process window via the controller and controlling the ESD detector to ignore electromagnetic signals based in part on the adjusted signal to noise ratio, in combination with all other limitations of claim 11. 
Claims 12-15 and 17-20, definite and enabled by the specification, are allowed through a dependence on allowed claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868